Citation Nr: 0432430	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  00-02 065A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a right foot 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a right knee 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a left knee 
disability.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for a right hip 
disability.

5.  Whether new and material evidence has been received to 
reopen a claim of service connection for a low back 
disability.

6.  Entitlement to service connection for a left hip 
disability.

7.  Entitlement to an increased evaluation for residuals of a 
ligamentous injury of the left ankle, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to March 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In July 2004, the veteran filed claims of service connection 
for right ankle disability, anxiety, and depression.  These 
matters are referred to the RO for adjudicatory action.

(Consideration of the claims to reopen previous denials of 
service connection and the claim of service connection for 
left hip disability is deferred pending completion of the 
development sought in the remand set out below.)




FINDING OF FACT

The veteran's service-connected left ankle disability causes 
functional losses that approximate the level of disability 
contemplated by marked limitation of motion.


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent for residuals of 
a ligamentous injury of the left ankle have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2003); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was enacted.  Among 
other things, the VCAA amended 38 U.S.C.A. § 5103 to clarify 
VA's duty to notify claimants and their representatives of 
any information that is necessary to substantiate a claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file claims for benefits.  66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case.

To comply with the VCAA requirements, the RO must satisfy the 
following four requirements.  First, the RO must inform the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2003).  Second, the RO must 
inform the claimant of the information and evidence the VA 
will seek to provide.  See 38 U.S.C.A. § 5103 and 38 CFR 
3.159(b)(1) (2003).  Third, the RO must inform the claimant 
of the information and evidence the claimant is expected to 
provide.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) 
(2003).  Finally, the RO must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 and 38 CFR 
3.159(b)(1) (2003).

By a letter dated in March 2004, the RO notified the 
appellant of the information and evidence not of record that 
was needed, the information and evidence that the VA would 
seek to provide, the information and evidence the appellant 
should provide, and requested any additional evidence the 
appellant has that pertains to the claim for an increase.  38 
U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate her claim for entitlement to 
an increased evaluation for residuals of a ligamentous injury 
of the left ankle.  She has been made aware of how VA would 
assist her in obtaining evidence and information.  She has 
not identified any additional, relevant evidence that has not 
been requested or obtained.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2003); 38 C.F.R. § 3.159(c)(4) 
(2004).  The March 2004 letter indicated that additional 
medical evidence should show increased severity of the left 
ankle condition.  

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the veteran's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The veteran was scheduled for a VA examination in November 
2003, but the veteran failed to attend.  As the United States 
Court of Appeals for Veterans Claims (Court) has noted, the 
duty to assist in the development and adjudication of a claim 
is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 
522 (1996).  If a veteran wishes help, she cannot passively 
wait for it in those circumstances where she may or should 
have information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); 
see also Olson v. Principi, 3 Vet. App. 480 (1992).

The veteran was also scheduled for a Board hearing in 
September 2004, but failed to appear for that hearing.

For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim, particularly in light of the 
allowance of her claim.

Turning to the merits of the claim for an increased rating, 
the Board notes that disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which allows for ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements made in a 
clinical setting.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.

The appellant is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271, as 10 percent disabled.  The assigned 
10 percent disability rating under Diagnostic Code 5271 
requires moderate limitation of motion of the ankle.  The 
maximum evaluation available under Diagnostic Code 5271 is 20 
percent, and it requires marked limited motion of the ankle.

The Board will consider whether an increased rating can be 
granted under Diagnostic Code 5271 or any other potentially 
applicable diagnostic code.

VA progress notes dated from December 1989 to May 1994 show 
that in December 1992 the veteran was diagnosed with ligament 
instability.  In February 1993, it was noted that the veteran 
had persistent weakness of the left ankle.  It was noted that 
she was wearing new shoes with Plastizote insert.  In June 
1993, the veteran reported spraining her left ankle five days 
earlier and was non-weight bearing on crutches.  The 
examination showed good range of motion with no swelling.  X-
rays were negative.  The impression was recurrent sprain, 
lateral left ankle.  In August 1993, it was noted that the 
veteran continued to have problems with instability in the 
ankles with tendency for her shoes to run over to the lateral 
side.  The impression was ligament instability.  In February 
1994 it was noted that the veteran's left ankle symptoms 
persisted and the examination revealed a persistent click on 
inversion and eversion.  The impression was ligament 
instability, left ankle and foot.  

At her July 1994 VA examination, the veteran reported pain 
and weakness in the lateral aspect, inferior to the lateral 
malleolus.  She indicated she turned her ankle out very 
easily going up and down stairs or on uneven terrain, which 
causes pain in that area.  It was noted that the veteran 
tended to bear most of her weight on the right leg, because 
she had fear of turning the left ankle.  

The examination showed slight increase of valgus and moderate 
tibial torsion.  The left ankle external architecture 
appeared to be normal.  There was no effusion.  There was 
marked tenderness inferior to and anterior to the lateral 
malleolus to deep palpation.  There was also a slight popping 
sensation in this area.  In putting the ankle through range 
of motion, she dorsiflexed to 10 degrees; plantar flexed to 
55 degrees; pronation was approximately 5 degrees; supination 
was to 40 degrees on the left.  Forced supination produced 
pain in the area described before.  She could walk on heels 
and toes, and the lateral aspect of her feet without 
difficulty.  The diagnosis was probable old lateral superior 
retinacular tear, beneath and anterior to the lateral 
malleolus, probable scar tissue in the area, symptomatic at 
the present time.

The examiner noted that the veteran was encouraged to wear 
her supportive mechanisms, which have been issued to her to 
prevent further inversion straining of the left ankle.  It 
was noted that over time, hopefully, this would build her 
confidence so that she would shift her weight back to that 
side.  It was felt that the ankle problem decreased her 
functional capacity mildly to moderately; however, she was 
employable.

At her August 1995 VA examination, the veteran reported pain 
all the time and felt that her left ankle was weak, like it 
wanted to roll under with an inversion-type strain.  She 
indicated that just going up or down stairs caused her left 
ankle to swell slightly at times.  She described the pain as 
distal to and slightly anterior and posterior to the lateral 
malleolus in the area of the posterior lateral navicula.  

The examination showed that external arch appeared to be 
normal.  There was much tenderness over the lateral, 
anterior, and posterior (especially the posterior) 
retinaculum under the lateral malleolus.  There was no 
tenderness on the Achilles tendon.  There was no pump bump 
and no tenderness over the foot or sole of the foot.  Range 
of motion revealed dorsiflexion to 5 degrees, plantar flexion 
to 50 degrees, supination to 30 degrees and weak, and 
pronation to 5 degrees and strong.  There was no swelling or 
crepitation.  The diagnosis indicated severe inversion 
strain, but probable tear of the post-retinacular ligament 
resulting in weakness in that range of motion.

VA progress notes dated from 1992 to 1999 show that the 
veteran continued to have problems with instability and pain 
in the ankle.  The impression was bilateral ankle pain and 
instability with persistent left ankle symptoms.  

At her June 1999 VA examination, the veteran reported 
constant pain of variable intensity for which she took up to 
1000 milligrams of Tylenol every four hours as necessary.  
She stated that her ankle gave out and she wore a lace-up 
ankle brace and used a cane.  The examination indicated that 
the veteran walked with a left leg limp.  There was no 
tenderness, no swelling, and no deformity of the left ankle.  
There was mild laxity of the lateral collateral ligament.  
The medial collateral ligament was intact.  Range of motion 
was dorsiflexion to 10 degrees, plantar flexion to 35 
degrees, inversion to 30 degrees, and eversion to 20 degrees.  
Magnetic resonance imaging (MRI) was unremarkable; 
specifically, there was no evidence of ligamentous disruption 
to account for the veteran's persistent pain and instability.  
The diagnosis included status-post left ankle sprain with 
arthralgia.  The examiner noted it was estimated that when 
the veteran was symptomatic, there was a 10 percent decrease 
in the excursion, strength, speed, coordination, and 
endurance.

VA outpatient treatment records dated from June 2001 to 
February 2004 show that x-rays in October 2001 of the left 
ankle revealed old post-traumatic changes of the talus.  
There was no recent fracture or dislocation.  The ankle 
mortise appeared normal and there was no soft tissue swelling 
of the ankle joint.  April, August, and September 2002 notes 
stated that the veteran was using Plastizote inserts with 
good relief and she had new shoes fabricated with wedges 
applied laterally.  She stated she wore the new shoes and 
believed that too much of a wedge might have been added.  The 
veteran related a history of weakness in the left ankle and 
had been wearing ankle support on the left as needed but 
stated that the ankle supports felt too large.  Edema was 
noted posterior to the left lateral malleolus.  The range of 
motion was guarded on the left.  In March 2002 it was noted 
that the veteran had a positive anterior Drawer sign on the 
left.  In September 2002, the veteran indicated that that 
brace was too large and she wished to place new orders for 
ankle brace and shoe modification.  The examination showed 
edema posterior to the left lateral malleolus.  The range of 
motion was guarded.  The assessment was lateral ankle 
instability.  

Records show that the veteran was scheduled for a November 
2003 VA examination, but the veteran failed to report for the 
examination.  

As set forth at 38 C.F.R. § 4.71, Plate II, the normal range 
of motion of the ankle is from 0 to 20 degrees of 
dorsiflexion, and from 0 to 45 degrees of plantar flexion.  
Given the results of the June 1999 examination, the appellant 
has what might be considered moderate limitation of motion of 
the left ankle, which does not meet the schedular criteria 
for a 20 percent evaluation.  However, dorsiflexion was 
limited by 50 percent, which is not an insignificant 
limitation.  At earlier examinations, it was limited to 5 
degrees.  Given such limitations, considered alongside the 
functional losses caused by pain and instability experienced 
on a regular basis, especially with use, the Board finds that 
an increased rating is warranted.  

Under Diagnostic Code 5272, the maximum disability rating 
available is 20 percent and that requires ankylosis of the 
subastragalar or tarsal joint in poor weight-bearing 
position.  Under Diagnostic Code 5273, the maximum disability 
rating available is 20 percent and that requires malunion of 
the os calcis or astragalus with marked deformity.  Under 
Diagnostic Code 5274, the maximum disability rating available 
is 20 percent and that requires astragalectomy.  As 
previously discussed, there exists no medical evidence to 
support a finding that the appellant has ankylosis or a 
deformity such as contemplated by these criteria.  Therefore, 
none of these diagnostic codes provides a basis for an 
increased rating.  

A 30 percent disability rating may be assigned under 
Diagnostic Code 5270 for ankylosis of the ankle with plantar 
flexion between 30 and 40 degrees or dorsiflexion between 
zero and 10 degrees.  However, as previously discussed, there 
is no medical evidence of ankylosis of the appellant's left 
ankle.  Ankylosis is "immobility and consolidation of a joint 
due to disease, injury, surgical procedure." Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citations omitted).  
Without ankylosis of the left ankle, the criteria for an 
increased disability rating under Diagnostic Code 5270 have 
not been met.

In evaluating the appellant's claim, it must be considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40 and 4.45; see DeLuca at 8 Vet. App. 202 
(1995).

At her June 1999 VA examination the veteran reported frequent 
pain and the examination showed mild laxity of the lateral 
collateral ligament.  The veteran wore a lace up brace and 
the examiner noted that when the veteran was symptomatic 
there was a 10 percent decrease in the excursion, strength, 
speed, coordination, and endurance.  In addition, VA 
treatment records have documented weakness of the left ankle.  
Upon consideration of this evidence, including the evidence 
showing marked decrease in dorsiflexion, and with reasonable 
doubt resolved in the veteran's favor, the Board concludes 
that the veteran's disability more nearly approximates the 
criteria for a 20 percent evaluation.  However, no clinical 
evidence on file supports a finding sufficient to warrant a 
higher evaluation for the left ankle disability.  As 
mentioned above, there is no medical findings of ankylosis or 
a deformity of the left ankle.




ORDER

A 20 percent evaluation for residuals of a ligamentous injury 
of the left ankle is granted, subject to the laws and 
regulations governing the award of monetary benefits.


REMAND

As for the remaining claims, the Board notes that the 
veteran's March 1999 claim is not her first such claim of 
service connection.  In June 1995, she filed a claim of 
service connection for right foot, right hip, low back, right 
knee, and left knee disability.  Service connection was 
denied in March 1996 and the veteran was notified of the 
adverse decision later that same month.  She was informed of 
her appellate rights, but she did not initiate an appeal.  
38 C.F.R. § 20.302 (1995).  Consequently, the 1996 denial 
became final, see 38 C.F.R. § 20.1103 (1995), which means 
that a claim made on the same basis may not thereafter be 
considered.  Only on the presentation of new and material 
evidence may the claim be re-visited.  38 U.S.C.A. § 5108 
(West 2002).  

After the veteran filed her claim to reopen in March 1999, 
she was not informed of the need to present "new and 
material evidence."  38 C.F.R. § 3.156 (2001).  
Additionally, it does not appear that the RO addressed this 
threshold question when it adjudicated the claims in July 
1999.  A remand is therefore required in order to notify the 
veteran of the need to present new and material evidence.  
This is required because it is a jurisdictional matter for 
the Board that must be addressed before reaching the merits 
of any previously denied claim.  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995); 
Butler v. Brown, 9 Vet. App. 167 (1996).

The Board also notes that, when notification of the VCAA was 
sent to the veteran in March 2004, the RO informed her of the 
basic requirements to support a claim of service connection.  
It was noted that the evidence must show disease or injury in 
service, current disability, and a relationship between 
current disability and disease or injury in service.  
However, such notification did not address directly the 
veteran's claim, which is that current disability is 
attributable to already service-connected left ankle 
disability.  The veteran was not specifically told of the 
provisions of 38 C.F.R. § 3.310(a) (2004) or of the holding 
in the case of Allen v. Brown, 7 Vet. App. 439 (1995), but 
was instead left to apprehend by intuition that her claims 
could be reopened or substantiated by the presentation of 
evidence showing a direct causal connection to left ankle 
disability, or evidence showing that her left ankle 
disability has made worse the claimed knee, back, hip or foot 
disability.  A reference to these legal requirements was made 
on the last page of the August 1999 statement of the case, 
but no explanation was given as to what was required to show 
that "disease or injury . . . resulted from a service-
connected disability or was aggravated thereby."  Such a 
cursory reference does not satisfy the requirements of the 
VCAA, especially when secondary service connection is the 
foundation of the veteran's claims to reopen.  

In order to afford the veteran the process that is due with 
respect to her claims to reopen and with respect to the 
theory she has presented, which theory arises as a 
consequence of 38 C.F.R. § 3.310(a), this case is REMANDED 
for the following actions:

1.  The veteran should be apprised of the 
need to submit new and material evidence 
as defined by 38 C.F.R. § 3.156 (2001) 
with respect to her claims of service 
connection for right foot, right hip, low 
back, right knee, and left knee 
disability.  (Her claim was filed before 
an August 2001 change to the definition 
of "new and material evidence" and 
therefore must be analyzed on the basis 
of the definition in effect before August 
29, 2001.  66 Fed. Reg. 45630-32 (Aug. 
29, 2001).  She should be specifically 
told of what evidence she should submit 
and that VA can not act on the merits of 
her claims until new and material 
evidence has been received.  She should 
also be instructed that new and material 
evidence would include any competent 
medical evidence linking claimed 
disability to her already service-
connected left ankle disability.  The 
link may be shown by medical evidence 
showing a direct cause and effect 
relationship or by medical evidence 
showing that her left ankle disability 
has made chronically worse any claimed 
disability.  As for her claim of service 
connection for left hip disability (which 
was not previously denied in 1996), she 
should be told that new and material 
evidence need not be presented, but 
medical evidence showing that left ankle 
disability caused or made worse the left 
hip disability is the sort of evidence 
necessary to substantiate her claim.  She 
should be told to submit such evidence.  

2.  The RO should undertake any 
additional development deemed necessary 
and thereafter re-adjudicate the claim of 
service connection for left hip 
disability and the claims to reopen.  If 
any benefit sought is denied, a 
supplemental statement of the case should 
be issued.  The supplemental statement of 
the case should specifically refer to 
38 C.F.R. § 3.156(a) (2001) and 38 C.F.R. 
§ 3.310(a) (2004).  Analysis in 
accordance with these regulatory 
provisions and in accordance with the 
holding of Allen, supra, should be 
undertaken.  The veteran and her 
representative should be given 
opportunity to respond.  

After the expiration of the period allowed for response, the 
case should be returned to the Board.  The appellant need 
take no action at this point, but she has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should act on this case in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003), (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



